Citation Nr: 1024984	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  04-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.   Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a lung condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1966, during peacetime and the Vietnam Era.  He served in Vietnam 
from May 13, 1965, to February 19, 1966, and was awarded a 
Vietnam Service Medal.  The Veteran has no awards or medals 
indicative of combat service.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), 
which inter alia denied service connection for PTSD and a lung 
condition.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

In March 2005, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  A copy of the hearing transcript is of 
record and has been reviewed.       

In a September 2007 Decision/Remand, the Board remanded the 
appealed claims for additional development, to include a VA 
examination to determine the extent and etiology of the Veteran's 
lung condition and verification of the Veteran's claimed 
stressors.  That development was completed and the case was 
returned to the Board for appellate review.

The issue of entitlement to service connection for a lung 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not engage in combat with the enemy while on 
active duty, and his claimed in-service stressors are not 
corroborated by supporting evidence.  




CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by December 2003 and 
October 2007 letters.  These letters fully addressed all three 
notice elements; informed the appellant of what evidence was 
required to substantiate his service connection claim; and of the 
appellant's and VA's respective duties for obtaining evidence.  

While the October 2007 letter was issued after the initial rating 
decision in February 2004, the United States Court of Appeals for 
the Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the appellant's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 444 
F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that 
the issuance of a statement of the case could constitute a 
readjudication of the appellant's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after 
the October 2007 notice letter was issued, the appellant's claims 
were readjudicated in the March 2010 Supplemental Statement of 
the Cases (SSOC).  Therefore, any defect with respect to the 
timing of the VCAA notice has been cured.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in the March 2010 SSOC.  However, such 
notice was issued after the initial rating decision in February 
2004, and such timing problem has not been cured.  Regardless, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for service 
connection.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with respect 
to his service connection claim for PTSD.  However, in light of 
the uncontroverted facts, as discussed below, the Board finds 
that the evidence, which indicates that he did not engage in 
combat with the enemy while on active duty, and his claimed in-
service stressors are not corroborated by supporting evidence, an 
examination is unnecessary to decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. 
§ 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the claims folder contains STRs; service personnel 
records; VA medical records, U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly U.S. Armed Services Center for 
Unit Records Research (CURR), stressor memorandum regarding 
whether the Veteran's claimed stressors can be corroborated; and 
statements submitted by or on behalf of the Veteran.  As noted, 
in March 2005, the Veteran testified before a DRO at the RO.  A 
copy of the hearing transcript is of record and has been 
reviewed.  Further, in a September 2007 remand, the Board 
afforded a VA examination to the Veteran to determine the extent 
and etiology of any respiratory disability (claimed as a lung 
condition).  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Therefore, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist the claimant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of Service Connection Claim

The Veteran is seeking service connection for PTSD in connection 
with stressors experienced during his service in Vietnam.

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  If a condition noted during service is 
determined to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 3.304(f) also provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See also 38 U.S.C.A. § 1154(b); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

A PTSD diagnosis must be established in accordance with 38 C.F.R. 
§ 4.125(a), which mandates that for VA purposes, all mental 
disorders must conform to the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (American Psychiatric Association 4th ed. 1994) 
(DSM-IV).  In this regard, the Board notes that the Court of 
Appeals for Veterans Claims (Court) has taken judicial notice of 
the mental health profession's adoption of the DSM-IV in the May 
1994 first printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g. whether 
a person's exposure to a traumatic event and response involve 
intense fear, helplessness, or horror).  Hence, the Court noted 
that a more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, in a "Statement in Support of Claim for Service Connection 
for PTSD," VA Form 21-0781, received October 2007 and again in 
January 2010, the Veteran reported two stressors.  First, he 
claimed that while assigned to the 510th Engineer Company in 
Vietnam, on August 1965, a bomb on a child's bike exploded near 
him, and killed two soldiers and injured many others.  He was 
unable to identify by name the soldiers who were killed or any of 
the persons who were injured.  Second, he claimed that from May 
1965 to September 1965 while stationed in Saigon he was sent on 
detail missions to bring back bodies of wounded or dead soldiers.  
He was unable to identify by name any of these soldiers.  See 
October 2007 and January 2010 "Statement in Support of Claim for 
Service Connection for PTSD," VA Form 21-0781.   

Initially, the Board notes that the Veteran's STRs are negative 
for any complaints, diagnoses, or treatment of any psychiatric 
disability, to include PTSD.

Post-service, the Veteran sought various treatment for PTSD from 
September 2004 to November 2009 at the VA Medical Center (VAMC) 
in Tuscaloosa, Alabama.  See September 2004 to November 2009 VA 
Treatment Records, Tuscaloosa VAMC.  He was diagnosed with PTSD 
as early as September 2004.  See September 2004 Mental Health 
Psychiatric Evaluation Report.  The Veteran reported such 
stressors as incoming mortar round attacks and artillery rounds 
while in Vietnam, picking up dead and wounded bodies of soldiers, 
and having constant fear of enemy attacks.  The Veteran did not 
report participation in any combat missions or engagement in 
combat with the enemy while in Vietnam.  See id.  Thus, based on 
the foregoing, the record contains evidence of a PTSD diagnosis.  

Notwithstanding, the crucial and dispositive element in this case 
involves the Veteran's claimed in-service stressors.  A finding 
that the Veteran engaged in combat with the enemy during active 
service (see 38 U.S.C.A. § 1154(b)), or independent evidence 
which confirms the Veteran's account of in-service stressors is 
necessary to establish service connection for PTSD.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d), (f). 

Accordingly, it must first be determined if the Veteran engaged 
in combat with the enemy during his averred stressors.  VA's 
General Counsel has defined the ordinary meaning of the phrase 
"engaged in combat with the enemy" to mean that the veteran 
must have personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 12-
99 (Oct. 18, 1999).  

In this case, the Veteran's DD-214 and service personnel records 
indicate that he served as a cook in Vietnam beginning March 
1965.  His service personnel records indicate that he was 
assigned as a cook's helper or cook with the 510th Engineer 
Company throughout his service in Vietnam.  The Veteran was 
awarded the Vietnam Service Medal.  However, neither the 
Veteran's military occupational specialty nor the medals he 
received while in service conclusively indicate combat.  Further, 
review of the evidence of record, including the Veteran's lay 
statements , is negative for any claim that the Veteran engaged 
in combat with the enemy, i.e. personally participated in a fight 
or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).   
However, even if such statements were of record or the Veteran 
was in fact claiming that he engaged in combat against the enemy, 
the Board finds the Veteran competent to describe any observable 
events; however, such statements of combat exposure are not 
consistent and credible with the Veteran's service as a cook's 
helper/cook in Vietnam.  Therefore, the Board finds that the 
Veteran did not engage in combat with the enemy.    

Because the Board finds that the Veteran did not engage in combat 
with the enemy, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order to 
warrant service connection.  "Credible supporting evidence" of 
a noncombat stressor may be obtained from service records or 
other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  However, the Court has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  His lay 
testimony is insufficient, standing alone, to establish service 
connection.  Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. 
App. at 395).

As noted, the primary issue in this case is whether the Veteran's 
reported in-service stressors can be corroborated.  This matter 
is an adjudicatory question involving both consideration of the 
facts as presented, as well as the credibility of the evidence 
contained in the claims folder.

On review, the Board finds that the Veteran's claimed stressors 
have not been corroborated.  In this regard, upon September 2007 
remand by the Board, the Veteran's stressors were sent for 
verification by the U.S. Armed Services Center for Unit Records 
Research (CURR), currently the U.S. Army and Joint Services 
Records Research Center (JSRCC).  In a December 2009 CURR 
Stressor Response, after review of the 1965 unit history for the 
510th Engineer Company, CURR noted that "the history makes no 
mention of any enemy activity or enemy attacks on any element of 
the unit," and "search of other combat unit records for attacks 
on Cam Ranh Bay during the period June 9-June 14, 1965 and 
September 14-December 31, 1965" were negative for "any mortar 
attacks at Cam Ranh Bay documented during these periods."  
CURR/JSRRC also sought corroboration of the Veteran's claimed 
stressor regarding the bike bomb which killed two soldiers.  
However, review of the 1965 unit history for the 510th Engineer 
Company made no mention of such an incident, and CURR noted that 
"if the incident happened in Saigon as stated, Military 
Assistance Command, Vietnam, would have reported it along with 
all other terrorist type incidents."  See January 2010 CURR 
Stressor Response.   Based on the above noted evidence, the 
Veteran's claimed stressors of mortar attack exposure and a bike 
explosion are not corroborated.

With regard to the Veteran's claimed stressor of participating in 
detail missions to bring back bodies of wounded or dead soldiers 
from May 1965 to September 1965 while stationed in Saigon, review 
of the claims folder reveals that only the Veteran's lay 
assertions support his claimed non-combat stressor.  However, the 
Court has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio, supra.; see also Cohen, 10 Vet. 
App. at 147 (citing Moreau, 9 Vet. App. at 395).  Further review 
of the Veteran's claims folder is negative for any other evidence 
beyond his lay statements which corroborate his claimed stressor.  

Further, available evidence of record (including STRs and service 
personnel records) does not support any of the Veteran's 
purported in-service stressors.  As such, the Board concludes 
that the Veteran's claimed stressors are unverified and 
unverifiable.

In analyzing the claim, the Board also notes that it has 
considered the Veteran's lay assertions that he has PTSD related 
to his military service.  The veteran is competent to comment on 
what he experienced while in the military.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  However, without objective evidence corroborating his 
claimed in-service non-combat stressors, the Board must find the 
Veteran's testimony concerning their occurrence not credible.  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Therefore, the Board concludes that the Veteran's assertions 
alone are of insufficient probative value to meet the second 
element required to establish service connection for PTSD, 
credible supporting evidence that the claimed in-service 
stressors actually occurred. 

In view of the foregoing, the Board concludes that while a 
diagnosis of PTSD has been rendered by medical professionals, the 
preponderance of the evidence is against this claim on the basis 
that there is no credible corroborating evidence of the Veteran's 
stressors and significantly, through further development, the 
Veteran's claimed stressors could not be corroborated by 
CURR/JSRRC.  Accordingly, service connection for PTSD is not 
warranted.

Given the absence of a corroborated stressor, consideration of 
the third requirement for a grant of service connection for PTSD 
(concerning the existence of medical evidence of a link between 
current symptomatology and claimed in-service stressor) is not 
necessary.  38 C.F.R. § 3.304(f); see also Reonal, 5 Vet. App. 
458 (where the Court stipulated that a medical opinion based on 
an inaccurate factual premise is not probative).    

The preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt doctrine is inapplicable in the instant 
appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 
54.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran also seeks service connection for a lung condition, 
which he maintains was incurred as a result of his service in 
Vietnam, to include exposure to herbicides.  Although the Board 
regrets the additional delay, review of the record reflects that 
additional development is necessary prior to analyzing the claim 
on the merits.  

As noted, a service connection claim requires medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond, 12 Vet. App. at 346; Hickson, 12 Vet. 
App. at 253.

The record shows that the Veteran is currently diagnosed with 
"restrictive lung disease."  See February 2010 VA Examination 
Report.   
	
The Veteran attributes his respiratory disability to his service, 
including exposure to herbicides while in Vietnam.  See October 
2003 "Veteran's Application for Compensation and/or Pension," 
VA Form 21-526; September 2004 "Appeal to Board," VA Form 9; 
August 2007 Written Brief Presentation submitted by the Veteran's 
Representative.

He underwent a compensation and pension (C&P) examination at the 
Tuscaloosa VAMC regarding his respiratory disability in February 
2010.  The examiner did not provide a nexus opinion regarding the 
Veteran's respiratory disability and his service, to include 
herbicide exposure in Vietnam.  See February 2010 VA Examination 
Report.  Further, review of the VA treatment records contained in 
the Veteran's claims file are negative for any opinion relating 
the Veteran's respiratory disability to his service.  Thus, the 
evidence of record is insufficient to decide the service 
connection claim.  Based on the foregoing, an addendum to the 
February 2010 VA Examination Report or a new VA examination, if 
the February 2010 VA examiner, is necessary to ascertain whether 
the Veteran's currently diagnosed restrictive lung disease, is 
related to service or any incident therein, to include exposure 
to herbicides in Vietnam.  Pursuant to the VCAA, a medical 
opinion should be obtained if the evidence shows the presence of 
a current disability, and indicates the disability may be 
associated with service.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4).  The fulfillment of the duty to 
assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
Veteran's claim.  38 C.F.R. § 4.2 (2009).  Where further 
evidence, or clarification of the evidence, is needed for proper 
appellate decision-making, a remand to the RO is required.  38 
C.F.R. § 19.9(a)(1) (2009).

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  The claims folder should be returned 
the same examiner who conducted the 
February 2010 C&P miscellaneous 
respiratory diseases examination for an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's current 
restrictive lung disease disability is 
related to service, to include exposure to 
herbicides in Vietnam.  A complete 
rationale should be provided for any 
opinion.  

If the February 2010 examiner is not 
available, the Veteran should be provided 
a new C&P examination regarding his 
restrictive lung disease disability.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any respiratory disability, to include 
restrictive lung disease, is related to 
the Veteran's service, to include exposure 
to herbicides in Vietnam.  

A complete rationale should be provided 
for any opinion.  The claims folder should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
a lung condition, taking into account any 
newly obtained evidence.  If the service 
connection claim remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case as to the issues remaining on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


